Citation Nr: 0916975	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression, claimed 
as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disorder, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for neuropsychological 
signs and symptoms, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
September 1991.  His service included active duty in Saudi 
Arabia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004, October 2005 and April 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In the December 
2004 decision, the RO denied claims of service connection for 
joint pain, chronic fatigue, depression and a sleep disorder.  
These latter two issues were previously addressed in a 
January 1998 rating decision, a Board remand in April 1999, 
and a Board decision in September 2002.  These earlier 
decisions stem from the Veteran's May 1997 claim for service 
connection for a "sleep disorder" and "depression", and 
include consideration under 38 C.F.R. § 3.317; a regulatory 
provision that addresses manifestations claimed as due to an 
undiagnosed illness.  Thus, the correct issues as noted on 
the title page of this decision are characterized as whether 
new and material evidence has been presented to reopen claims 
of service connection for depression and a sleep disorder.  
In the October 2005 rating decision, the RO denied the 
Veteran's claim for service connection for headaches and 
neuropsychiatric symptoms, claimed as due to an undiagnosed 
illness.  Lastly, in April 2007, the RO denied the Veteran's 
claim for service connection for PTSD.  In August 2008, the 
Board remanded the issues of entitlement to service 
connection for joint pain, chronic fatigue, depression, a 
sleep disorder, headaches and neuropsychological signs and 
symptoms, all claimed as due to an undiagnosed illness, in 
compliance with due process requirements.  

In February 2009, the Veteran testified before the Board via 
video conference hearing.  A transcript of the hearing has 
been incorporated into the claims file.  In March 2009, 
additional evidence was received at the Board consisting of a 
March 2009 hospital discharge report from the VA medical 
center (VAMC) in Detroit, Michigan.  This evidence was 
accompanied by a waiver of review by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Depression and Sleep Disorder

As noted in the introduction above, the Board denied the 
Veteran's claims for service connection for a sleep disorder 
and depression in September 2002, including as due to an 
undiagnosed illness.  This decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, 
although the RO addressed these issues on a direct service 
connection basis in the December 2004 adverse decision, the 
question of whether new and material evidence has been 
received to reopen each claim must first be addressed by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, this is where the 
Board's analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

With respect to the new and material issues identified above, 
the Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-inform notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the veteran of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the veteran.  
In addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In this case, the Veteran was 
provided a VCAA notification letter in August 2004, but it 
did not meet the requirements set forth in Kent as it did not 
notify the Veteran of the evidence and information necessary 
to reopen the claims for service connection for depression 
and a sleep disorder (i.e. describe what is meant by new and 
material evidence) nor explain the evidence which would 
overcome the prior insufficiencies.  Therefore, a remand is 
required.

Joint Pain, Chronic Fatigue, Headaches, Neuropsychological 
Signs and Symptoms

A review of the claims file shows that the Veteran has not 
been afforded VA examinations with respect to any of these 
claimed symptoms/disabilities.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In view of the Veteran's service in Saudi Arabia, his reports 
of experiencing joint pain, chronic fatigue, headaches, and 
neuropsychological signs and symptoms since service, as well 
as VA treatment records from 2001 to 2004 reflecting the 
Veteran's complaints of fatigue, multiple joint complaints, 
and off and on headaches, the Board finds that VA examination 
is necessary prior to making an informed decision with 
respect to these claims.  38 U.S.C.A. § 5103A(d); McLendon, 
supra.

PTSD

The basis of the RO's denial of service connection for PTSD 
in April 2007 was that the Veteran had not been diagnosed as 
having PTSD, and did not submit requested evidence regarding 
his asserted stressor(s).  See 3.304(f) (2008).  

However, subsequent evidence contains both a diagnosis of 
PTSD as well as a reported stressor.  In this regard, there 
is a September 2007 VA PTSD Consult Response note showing 
that the Veteran "met all 3 criteria for PTSD" and was 
"positive for PTSD".  There is also the Veteran's February 
2009 hearing testimony wherein he reported a stressor.  In 
this regard, the Veteran reported that while out in the 
desert with his Captain surveying a new area, he was suddenly 
confronted by an Iraqi soldier and was ordered by his Captain 
to draw his weapon on the soldier.  He said that although it 
had been the soldier's intent all along to surrender, the 
soldier did not speak English and thus kept advancing despite 
being told to surrender his weapon.  The Veteran said he 
thought at the time he may have to kill the soldier.  He 
explained that he found this situation "kind of traumatic" 
because, as a cook, he had never been on the front line.  He 
added that he could not recall the name of the Captain who 
was with him at the time, but he had the name written down at 
home.    

In light of evidence suggesting a current diagnosis of PTSD 
and containing a reported stressor, additional development is 
required.  Such development must include an attempt to verify 
the reported stressor and, if verified, afford the Veteran an 
examination so as to clarify whether he has PTSD and, if so, 
whether there is a link between the diagnosis and a verified 
stressor.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, any outstanding pertinent medical records for 
all claims on appeal should also be obtained.  38 U.S.C.A. § 
5103A(b).

The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-inform 
notice regarding the request to reopen 
the claims of service connection for 
depression and a sleep disorder, to 
include as due to undiagnosed illness.  
The notice letter must inform the Veteran 
of the evidence and information necessary 
to reopen the claim (i.e., describe what 
is meant by new and material evidence), 
as well as the elements necessary to 
establish service connection for these 
disabilities, on both direct and 
presumptive bases, and must indicate what 
elements were found insufficient in the 
previous denial. The notice letter should 
also explain, in terms of this specific 
case, the evidence which would overcome 
the prior insufficiencies.  The Veteran 
should then be afforded an appropriate 
period of time to respond.

2.  The Veteran should be asked to submit 
a detailed PTSD stressor questionnaire, 
providing detailed and complete 
information regarding his reported 
stressor event(s), to include the 
locations, unit(s) of assignment, dates, 
names of individual(s) involved, etc.

3. Thereafter, review the record and 
determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the Veteran's 
stressor(s).

4.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain relevant medical treatment records 
pertaining to the Veteran that are dated 
from February 2005 to the present.  The 
RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

5.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
medical facility for the Veteran to 
undergo examination to assess the nature 
and etiology of the Veteran's service 
connection claims for joint pain, chronic 
fatigue, headaches, and 
neuropsychological signs and symptoms, 
all claimed as due to undiagnosed 
illness.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein.  The 
examiner(s) should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

a) The examiner(s) should provide 
details about the onset, frequency, 
duration, and severity of the 
Veteran's symptoms.

b)  The examiner(s) should 
specifically state whether any of 
the Veteran's complaints or symptoms 
are attributable to a known clinical 
diagnosis.  If there is a known 
clinical diagnosis that can be 
medically explained, the examiner 
should expressly indicate the 
underlying diagnosis or diagnoses.  
The examiner(s) should also offer an 
opinion as to whether it is at least 
as likely as not (meaning 50 percent 
or more probable) that the diagnosed 
disability is related to the 
Veteran's military service, to 
include his service in Saudi Arabia.

c) If, on the other hand, the 
Veteran suffers from any signs or 
symptoms that are determined not to 
be associated with a known clinical 
diagnosis, the examiner(s) should 
indicate whether any such condition 
meets the regulatory definition of 
either an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness.

The examiner(s) must provide a complete 
rationale for any stated opinion.

6.  If and only if a stressor is 
verified, afford the Veteran a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect 
that the claims file was reviewed.

a)  The examiner should be expressly 
informed of any verified 
stressor(s).  The examiner should 
also be informed that only the 
specifically verified in-service 
stressful event(s) may be considered 
for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to 
the verified stressful event(s) or 
to some other stressor(s).

b)  The examiner should also 
indicate whether the Veteran 
presently has depression and, if so, 
whether it is at least as likely as 
not (a 50 percent degree of 
probability or greater) that it is 
related to his active duty service.

If the examiner cannot answer the above 
questions without resort to speculation, 
he or she should so indicate.  The 
examiner should provide the rationale for 
the opinions provided.

7.  After completing the actions above and 
any additional development deemed 
necessary in regard to this appeal, the RO 
should readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

